Exhibit 10.2

GUARANTY AND SECURITY AGREEMENT

GUARANTY AND SECURITY AGREEMENT (“Agreement”), dated as of  November 4, 2016, by
and between ALBIREO PHARMA, INC. (f/k/a Biodel, Inc.), a Delaware corporation
(“Guarantor”) having a principal place of business at 50 Milk Street, 16th
Floor, Boston, MA 02109, and KREOS CAPITAL IV (UK) LIMITED, a company
incorporated under the laws of England and Wales (“Kreos”) whose registered
office is at 25-28 Old Burlington Street, London W1S 3AN, United Kingdom.
Guarantor and Kreos are sometimes hereinafter referred to individually as a
“party” and collectively as the “parties.”

RECITALS:

Kreos and Albireo Limited, a company incorporated under the laws of England and
Wales (the “Borrower”), Albireo AB, a company incorporated in Sweden (“Albireo
Guarantor”); and Elobix AB, a company incorporated in Sweden (“Elobix
Guarantor”) have entered into that certain Amended and Restated Agreement for
the Provision of a Loan Facility of up to €6,000,000 Dated 18 December 2014, as
Amended by a Deed of Variation Dated 4 February 2016 and as Amended and Restated
on the date hereof, pursuant to a Supplemental Agreement Dated 24 May 2016,
Kreos, as lender, Borrower, as borrower, and Albireo Guarantor and Elobix
Guarantor, as guarantors (such agreement, as heretofore, now and hereafter
amended, modified or supplemented, is referred to herein together as the “Loan
Agreement”). Borrower is to be, subject to stamping, a wholly-owned subsidiary
of Guarantor, and Guarantor acknowledges that it and its operations will
directly benefit from the loans and other financial accommodations being made by
Kreos to Borrower pursuant to the Loan Agreement (collectively, the “Loan”).
This Agreement is a “Security Document” for the purpose of the Loan Agreement.

NOW, THEREFORE, for and in consideration of Kreos’ agreeing to amend and restate
the Loan Agreement concurrently herewith, and in order to induce Kreos to
continue to extend the Loan to Borrower, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

1. Unconditional Guaranty. Guarantor hereby unconditionally and irrevocably
guaranties, as a primary obligor and not merely as a surety, without offset or
deduction, (a) the full and punctual payment when due of all obligations and
amounts payable by Borrower to Kreos, however arising, including those arising
under the Loan Agreement and any security agreement, pledge agreement or other
agreement entered into or delivered in connection with the Loan Agreement
(together with the Loan Agreement, the “Loan Documents”), including all fees and
expenses payable by Borrower thereunder and all expenses incurred by Kreos in
enforcing any rights under the Loan Documents or this Agreement and (b) the full
performance and observance of all of the covenants, conditions and agreements
provided in the Loan Documents to be performed or observed by Borrower. In the
case of a failure of Borrower punctually to make any payment of principal of, or
interest, make-whole or premium in respect of the Loan or under or pursuant to
the Loan Documents, Guarantor hereby agrees to cause such payment to be made
punctually when and as the same shall become due and payable, whether at stated
maturity, on a prepayment date, by declaration of acceleration, or otherwise, as
if such payment were made by Borrower, it being the intention of Guarantor that
the guaranty set forth herein (the “Guaranty”) shall be a guaranty of payment
and not of collection. The obligations and agreements of Guarantor hereunder
shall be performed and observed without requiring any notice of non-payment,
non-performance or non-observance, or any proof thereof or demand therefor, all
of which Guarantor hereby expressly waives. All of the indebtedness, obligations
and liabilities described in this Section 1 are hereinafter collectively
referred to as the “Obligations.” This Agreement together with any security
agreement, pledge agreement or other agreement securing this Agreement are
hereinafter collectively referred to as the “Guaranty Documents.”



--------------------------------------------------------------------------------

2. Character of Obligations; Consents and Waivers by Guarantor.

(a) This Agreement and the Guaranty hereunder shall be binding upon Guarantor,
its successors and assigns, and shall remain in full force and effect until the
monetary Obligations of Borrower pursuant to the Loan Documents (other than
contingent obligations of the Borrower under the Loan Agreement as to which no
claim has then arisen) are fully and indefeasibly paid, performed and discharged
in accordance with their terms and there are no outstanding commitments by Kreos
to extend any financial accommodations to the Borrower (at which time this
Agreement and the Security Interests (defined below) granted hereunder shall
terminate and Kreos shall execute and deliver to the Guarantor, upon the
Guarantor’s written request and at the Guarantor’s expense, such documents as
shall be reasonably necessary to effectuate the termination of such Security
Interests held by Kreos, it being agreed that should any contingent obligations
of the Borrower subsequently arise and become monetized, then in any such event,
this Agreement and the Security Interests granted hereunder shall be
reinstated), irrespective of, and neither this Agreement nor the Guaranty shall
be terminated by, the existence of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting the terms of any Loan Document or the
Loan or the rights or obligations of Borrower thereunder or with respect
thereto. The liability of Guarantor under this Agreement and the Guaranty
hereunder shall, to the fullest extent permitted by law, be absolute,
unconditional and irrevocable irrespective of:

(i) any lack of validity or enforceability of Borrower’s obligations under or
with respect to the Loan, any Loan Document or any other agreement or instrument
relating thereto,

(ii) any change, whether or not agreed or consented to by Guarantor, in the
time, manner or place of payment of, or in any other term of, all or any of the
Loan or of any Loan Document or any other amendment, renewal, extension,
acceleration, compromise or waiver of or any consent or departure from the terms
or provisions of the Loan or any Loan Document or any indulgence granted to
Borrower,

(iii) the lack of power or authority of Borrower to execute and deliver any Loan
Document; any defense, set-off or counterclaim which may at any time be
available to or asserted by Borrower or Guarantor (as the case may be) against
Kreos with respect to Borrower’s or Guarantor’s (as the case may be) obligations
under the Loan or any Loan Document or the Guaranty Documents; the existence or
continuance of Borrower or Guarantor (as the case may be) as a legal entity; the
consolidation or merger of Borrower or Guarantor (as the case may be) with or
into any other corporation, or the sale, lease or other disposition by Borrower
or Guarantor (as the case may be) of all or

 

2



--------------------------------------------------------------------------------

substantially all of its assets to any other business entity, whether or not
effected in compliance with the provisions of any Loan Document; or the
bankruptcy or insolvency of Borrower or Guarantor (as the case may be), the
admission in writing by Borrower or Guarantor (as the case may be) of its
inability to pay its debts as they mature, or its making of a general assignment
for the benefit of, or entering into a composition or arrangement with,
creditors,

(iv) any act, failure to act, delay or omission whatsoever on the part of Kreos,
including any failure to demand, delay in demanding or rescission of a demand
for any payment under any Loan Document, the guaranties of the Albireo
Guarantor, the Elobix Guarantor or any other guaranty which may at any time be
in effect with respect to the obligations of Borrower guaranteed hereunder, any
failure to give to Borrower, Guarantor or the Albireo Guarantor, the Elobix
Guarantor or any other guarantor under any such other guaranty notice of default
in the making of any payment due and payable under any Loan Document or notice
of any failure on the part of Borrower to do any act or thing or to observe or
perform any covenant, condition or agreement by it to be observed or performed
under any Loan Document; or any action taken by Kreos in the exercise or release
of any right or power conferred by any Loan Document or any such other guaranty
at any time entered into, or the partial exercise or partial release of any such
right or power by Kreos, or the failure, delay or omission by Kreos to exercise
any such right or power,

(v) any invalidation of any such other guaranty or its repudiation by the
Albireo Guarantor, the Elobix Guarantor or any other guarantor thereunder,
whether or not under color of right, or any act, failure to act, delay or
omission whatsoever on the part of Kreos with respect to any such other guaranty
or the Albireo Guarantor, the Elobix Guarantor or any other guarantor
thereunder, including any termination of such other guaranty, any amendment,
compromise or waiver of or any consent or departure from the terms or provisions
of such other guaranty or any release of the Albireo Guarantor, the Elobix
Guarantor or any other guarantor thereunder from liability thereunder,

(vi) any release, discharge, modification, compromise, surrender, or exchange of
any property at any time pledged or mortgaged or in which a security interest at
any time has been granted as collateral for repayment of the Loan or any other
obligations of Borrower guaranteed hereunder, or any amendment or termination of
or consent or waiver under any agreement or instrument now or hereafter
providing for granting, pledging, mortgaging or conveying collateral for the
Loan or any such other obligations,

(vii) accepting or entering into new or additional agreements, security
documents, guarantees or other instruments in addition to, in exchange for or
relative to any Loan Document, Guaranty Document, all or any part of the
Guarantor’s Obligations, or any collateral now or in the future serving as
security for the Guarantor’s Obligations, and in connection therewith accepting,
receiving and holding any additional collateral for all or any part of the
Guarantor’s Obligations (including from the Albireo Guarantor, the Elobix
Guarantor or any other guarantor);

 

3



--------------------------------------------------------------------------------

(viii) any legal action by Kreos against Borrower with respect to its
obligations under any Loan Document or the foreclosing of or other realization
upon any security interest in or lien on any collateral now or hereafter
securing Borrower’s obligations, and

(ix) any other event or circumstance which might otherwise constitute a defense
available to, or a discharge of Borrower in respect of its obligations under any
Loan Document, the Albireo Guarantor, the Elobix Guarantor or any such other
guarantor in respect of its obligations under its guaranty or Guarantor in
respect of its obligations under this Agreement;

it being the purpose and intent of this Agreement that the obligations of
Guarantor hereunder shall be absolute, unconditional and irrevocable and shall
not be discharged or terminated except by full and complete payment and
performance in accordance with their terms of all of the obligations which
Borrower has under each Loan Document.

(b) Guarantor does hereby waive and relinquish, so far as it may lawfully and
effectively do so, (i) the benefit and advantage of any and all valuation, stay,
appraisement, extension or redemption law or laws now in effect or hereafter
enacted, (ii) promptness, diligence, notice of acceptance of the Guaranty by
Kreos, and notice of default, dishonor, presentment, demand, non-payment,
non-performance or any other notice to or upon Borrower or Guarantor, and
(iii) any right to assert against Kreos, as a defense, counterclaim, set-off or
cross-claim, any defense (legal or equitable), setoff, counterclaim or claim
which Guarantor may now or hereafter have against Borrower.

3. Primary Liability of Guarantor. Guarantor agrees that this Agreement may be
enforced by Kreos without the necessity at any time of resorting to or
exhausting any other security or collateral and without the necessity at any
time of having recourse to Borrower under any Loan Document or recourse to any
other person or entity (including the Albireo Guarantor, the Elobix Guarantor or
any other guarantor) liable in respect of any of the obligations guaranteed
hereunder.

4. No Subrogation. Notwithstanding any payment or payments made by or expenses
incurred by Guarantor pursuant to this Agreement, Guarantor shall not claim or
assert and waives any subrogation right, in whole or in part, to the rights of
Kreos against Borrower under any Loan Document until Kreos shall have been
indefeasibly paid in full all such amounts for which Borrower is or shall become
indebted under any Loan Document. Guarantor hereby agrees that, as between
Guarantor on the one hand and Kreos on the other hand, the obligations of
Borrower which are covered by the Guaranty may be declared to be forthwith due
and payable as provided in any Loan Document notwithstanding any stay,
injunction or other prohibition preventing such declaration as against Borrower
and that, in the event of any such declaration, such obligations (whether or not
then due and payable by Borrower) shall forthwith become due and payable by
Guarantor for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

5. Security Interests.

(a) In order to secure the due and punctual payment and performance of all of
Guarantor’s Obligations, and the due and punctual payment and performance of all
obligations, indebtedness and liabilities of Guarantor to Kreos and under the
Guaranty Documents, in each case whether now existing or hereafter incurred, in
each case including all such indebtedness to Kreos incurred by Guarantor prior
to, during or following any proceeding in respect of a bankruptcy,
reorganization or insolvency (a “Reorganization”) of Guarantor and all interest
on such indebtedness according to the terms thereof, regardless of the extent
allowed as a claim against Guarantor in any Reorganization (all of the foregoing
indebtedness, obligations and liabilities of Guarantor described in this
Section 5(a), whether now existing or hereinafter arising, being herein referred
to collectively as the “Guarantor’s Obligations”), Guarantor hereby grants to
Kreos, its successors and assigns, a continuing security interest in and to, the
following described now owned or hereafter acquired personal property of
Guarantor (hereinafter collectively called the “Collateral”):

 

  (a) all of Guarantor’s right, title and interest in and to the Borrower and to
any successor business entities, and the right to receive all payments and
distributions due or to become due under all related partnership agreements,
operating agreements, and other constituent documents governing or establishing
such business entities (collectively, the “Constituent Documents”), bank
deposits, deposit accounts, checking accounts, certificates of deposit and cash,
whether now owned or hereafter acquired by Guarantor, or in which Guarantor may
now have or hereafter acquire an interest;

 

  (b) all accessions, additions or improvements to, and all proceeds and
products of the foregoing, whether now owned or hereafter acquired by Guarantor,
or in which Guarantor may now have or hereafter acquire an interest.

6. Delivery of Pledged Investment Property.

(a) All of Guarantor’s right, title and interests in the Borrower, and to any
successor business entities (collectively, the “Pledged Investment Property”)
shall be promptly delivered to Kreos by Guarantor following Guarantor’s
registration as the holder of legal title to the Borrower, and shall, if
certificated, be in suitable form for transfer by delivery, and shall be
accompanied by duly executed instruments of transfer or assignments in blank,
with signatures appropriately guaranteed, and accompanied in each case by any
required transfer tax stamps, all in form and substance reasonably satisfactory
to Kreos (other than UK stamp duties required to be paid in order that the
transferee is able to be lawfully registered as the holder of legal title to the
Pledged Investment Property). If the Pledged Investment Property is not
certificated, Guarantor shall cause the issuer to register Kreos as the
registered collateral assignee thereof and enter into a control agreement with
Kreos in such form as Kreos shall reasonably require.

 

5



--------------------------------------------------------------------------------

7. Filing; Further Assurances.

(a) Guarantor will, at its expense, execute, deliver, file and record (in such
manner and form as Kreos may reasonably require), or permit Kreos to file and
record, any financing statements, any carbon, photographic or other reproduction
of a financing statement or this Agreement (which the parties agree shall be
sufficient as a financing statement hereunder), any specific assignments or any
other paper that may be reasonably necessary or desirable, or that Kreos may
reasonably request, in order to create, confirm, preserve, perfect or validate
any Security Interest or to enable Kreos to exercise and enforce its rights and
remedies hereunder or under applicable law with respect to any of the
Collateral. Guarantor hereby authorizes Kreos to prepare and file such financing
statements and/or other instruments or recordings as Kreos may at any time
reasonably request or require with respect to the Collateral and the Security
Interests, including such financing statements as indicate or describe the
Collateral, as defined herein, and Guarantor hereby ratifies all such financing
statements filed by Kreos prior to the date hereof.

8. Representations and Warranties of Guarantor. Assuming the accuracy of the
representations and warranties made by Guarantor (then Biodel Inc.) in that
certain Share Exchange Agreement made and entered into as of May 24, 2016, (as
amended and restated as of July 13, 2016) by and among Guarantor, Borrower and
the persons listed on Schedule thereto, Guarantor hereby represents and warrants
to Kreos as follows:

(a) Except for “Permitted Liens” (as that term is defined in Exhibit A),
Guarantor is, or to the extent that certain of the Collateral is to be acquired
after the date of this Agreement, will be, the owner of the Collateral free from
any adverse lien, security interest or other encumbrance.

(b) Except for such financing statements as may be described in Exhibit A, no
financing statement or other lien filing covering the Collateral is on file in
any public office, other than the financing statements filed pursuant to this
Agreement.

(c) Guarantor is the sole beneficial owner, and is to be, subject to stamping
and registration, the sole legal owner, of the Pledged Investment Property as
set forth in the Constituent Documents, and Guarantor has not sold, assigned,
transferred, mortgaged, encumbered or pledged any part thereof.

(d) Except as specifically set forth in the Constituent Documents, none of
Guarantor’s Pledged Investment Property is subject to any restriction which
would prohibit or restrict the security interest, pledge and assignment
hereunder or the exercise of Kreos’s remedies hereunder. Notwithstanding
anything to the contrary set forth in the Constituent Documents, Guarantor
hereby waives compliance with all such restrictions or prohibitions set forth in
the Constituent Documents in order to permit the collateral assignment, security
interest and pledge hereunder and the exercise by Kreos of all of its rights and
remedies hereunder.

(e) The execution and delivery of, and performance by Guarantor of its
obligations under, this Agreement will not violate in any material respect any
applicable provision of law, any order, judgment or decree of any court or other
agency of government, the Constituent Documents or any material indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its assets is bound, or be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Guarantor pursuant to, any such indenture, agreement or instrument.

 

6



--------------------------------------------------------------------------------

(f) There are no restrictions upon the voting rights or the transfer of all or
any of the Pledged Investment Property existing on the date hereof (other than
may appear on the face of the certificate thereof or as may be imposed by the
Securities Act of 1933, as amended (the “Securities Act”), or any laws, rules or
regulations of state or local authorities) and Guarantor has the right to vote,
pledge, or grant a security interest in and otherwise transfer the Pledged
Investment Property free of any encumbrances (other than applicable restrictions
imposed by Federal or state securities and antitrust laws or regulations).

(g) Guarantor (i) is a corporation duly organized and validly existing under the
laws of the State of Delaware and is duly qualified to transact business in each
jurisdiction where the nature of its activities requires such qualification
(except where failure to so qualify would not have a material adverse effect on
Guarantor’s business or operations), (ii) has the corporate power and corporate
authority to own its properties and to carry on its business as now being
conducted, (iii) has the corporate power and corporate authority to execute and
deliver, and perform its obligations under, the Guaranty Documents to which it
is a party or signatory, and (iv) except for the Borrower, has no direct
subsidiaries as of the date hereof.

(h) The execution and delivery of, and performance by Guarantor of its
obligations under, this Agreement and the other Guaranty Documents have been
duly authorized by all requisite corporate action and will not violate any
provision of law, any order, judgment or decree of any court or other agency of
government, the certificate of incorporation or by-laws of Guarantor or any
material indenture, agreement or other instrument to which Guarantor is a party,
or by which Guarantor is bound, or be in conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of Guarantor pursuant to,
any such indenture, agreement or instrument. This Guaranty constitutes the valid
and binding obligation of Guarantor enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent transfer and
similar laws regarding creditors’ rights and equitable principles.

(i) Guarantor is not required to obtain any consent, approval or authorization
from, or to file any declaration or statement with, any governmental
instrumentality or other agency, or any other person, in connection with or as a
condition to the execution, delivery or performance of this Guaranty or the
other transactions contemplated by the Guaranty Documents.

(j) There is no action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or other agency, including any arbitration
board or tribunal, now pending or, to the knowledge of Guarantor, threatened,
(i) which questions the validity of this Guaranty, or any action taken or to be
taken pursuant hereto or thereto, or (ii) against or affecting Guarantor which,
if adversely determined, either in any case or in the aggregate, would have a
material adverse effect on the business, operations, properties, assets or
financial condition, of Guarantor and its subsidiaries, taken as a whole.

 

7



--------------------------------------------------------------------------------

(k) Guarantor is not now insolvent (as defined under any applicable federal or
state law relating to bankruptcy, insolvency or fraudulent conveyance or
transfer) and Guarantor’s obligations under this Guaranty do not render
Guarantor insolvent; Guarantor is not contemplating either the filing of a
petition by Guarantor under any state or federal bankruptcy or insolvency laws
or the liquidating of all or a major portion of Guarantor’s property; and
Guarantor has no knowledge of any person contemplating the filing of any such
petition against Guarantor.

9. Covenants of Guarantor. Guarantor hereby covenants and agrees as follows:

(a) Guarantor will use commercially reasonable efforts to defend the Collateral
against all claims and demands of all persons at any time claiming any interest
therein, and will keep the Collateral free from any adverse lien, security
interest or encumbrance, except for Permitted Liens.

(b) Guarantor will provide Kreos, at least thirty (30) business days prior to
occurrence, with written notice of (i) any change in the chief executive office
of Guarantor, or (ii) the movement or location of any material Collateral to or
at any address other than as set forth in Exhibit B.

(c) Guarantor will promptly pay any and all material taxes, assessments and
governmental charges upon the Collateral prior to the date penalties are
attached thereto, except to the extent that such taxes, assessments and charges
shall be contested in good faith by Guarantor and reserves in accordance with
generally accepted accounting principles in the United States as in effect from
time to time (“GAAP”) have been set aside therefor.

(d) Guarantor will promptly notify Kreos of any event (which shall not include a
change in general economic conditions) causing a substantial loss or diminution
in the value of all or any material part of the Collateral and the amount or an
estimate of the amount of such loss or diminution.

(e) Guarantor will have and maintain at all times with respect to the Collateral
such insurance coverage as a prudent business person would maintain under
similar circumstances.

(f) Guarantor will not sell or offer to sell or otherwise assign, transfer or
dispose of the Collateral or any interest therein, without the prior written
consent of Kreos; provided, however, that Guarantor may grant liens under
clauses (c) and (d) of the definition of Permitted Liens. For the avoidance of
doubt, Guarantor may sell its inventory, if any, and other assets including
payments of cash in the ordinary course of its business and may sell other
assets outside the ordinary course of business not consisting of Collateral

(g) Guarantor will not knowingly use the Collateral in violation of any statute
or ordinance.

(h) Guarantor will not change its name, jurisdiction of organization, identity
or structure, without thirty (30) days prior written notice to Kreos and the
delivery to Kreos by Guarantor of all documents and instruments necessary for
Kreos to continue its perfected security interest in the Collateral, the form
and substance of which documents and instruments shall be acceptable to Kreos in
Kreos’s reasonable discretion.

 

8



--------------------------------------------------------------------------------

(i) Guarantor will perform and observe, or cause to be performed and observed,
all of Guarantor’s obligations under the Constituent Documents, and will not,
without the prior written consent of Kreos, amend or modify the Constituent
Documents in any material adverse way to Kreos.

(j) Guarantor will keep its records concerning the Collateral, at Guarantor’s
executive office as shown on Exhibit B, or at such other place or places of
business as Kreos may approve in writing, such approval not to be unreasonably
withheld, conditioned or delayed. Guarantor will hold and preserve such records
and chattel paper and will permit representatives of Kreos at any time during
normal business hours following reasonable notice to examine and inspect the
Collateral and to make abstracts from such records and chattel paper, and will
furnish to Kreos such information and reports regarding the Collateral and the
Account Debtors as Kreos may from time to time reasonably request, provided that
Kreos, in conducting any such inspection, shall not unreasonably interfere with
the operation of Guarantor’s business.

(k) Guarantor shall at any time and from time to time, whether or not Article 9
is in effect in any particular jurisdiction, take such steps as Kreos may
reasonably request for Kreos (i) to obtain an acknowledgement, in form and
substance reasonably satisfactory to Kreos, of any bailee having possession of
any of the Collateral that the bailee holds such Collateral for Kreos, (ii) to
obtain “control” of any investment property (as such term is defined in
Article 9) with any agreements establishing control to be in form and substance
reasonably satisfactory to Kreos, and (iii) otherwise to insure the continued
perfection and priority of the Security Interests in any of the Collateral and
of the preservation of Kreos’s rights therein.

(l) Guarantor shall be in compliance in all material respects with all federal,
state and local laws, rules and regulations applicable to it.

10. Deposit Accounts

(a) With respect to each deposit account (“Collection Account”) now maintained
by Guarantor at any bank (“Depository Bank”), Guarantor shall use its reasonable
best efforts to deliver to Kreos a Control Agreement (each a “Control
Agreement”) in substantially the form of Exhibit C or in such other form as may
be reasonably acceptable to Kreos, Guarantor, such Depository Bank and Kreos in
respect of such Control Agreement, duly executed and delivered by the
appropriate parties thereto, authorizing and directing such Depository Bank,
upon receipt of written notice from Kreos, to comply solely with instructions
originated by Kreos and to take such further action as Kreos may reasonably deem
desirable to effect the transfer of exclusive ownership and disposition of the
funds in all Collection Accounts, without further consent by or notice to
Guarantor. Kreos agrees that it will not deliver any such written notice to the
Depository Bank unless an Event of Default shall have occurred and is
continuing. Until all of Guarantor’s Obligations (other than indemnification and
other contingent obligations which, by their terms, are intended to survive
termination of this Agreement) have been indefeasibly paid in full, Guarantor
agrees not to enter into any agreement or execute and deliver any direction
which would modify, impair or adversely affect the rights and benefits of Kreos
under any

 

9



--------------------------------------------------------------------------------

Control Agreement. Guarantor shall not open, establish or maintain any
Collection Account without first having notified Kreos thereof and, without
first having delivered to Kreos a duly executed Control Agreement with respect
to such Collection Account. Guarantor shall notify Kreos in writing not less
than five (5) days prior to the date it shall open or establish any Collection
Account.

11. Record Ownership of Pledged Investment Property. Upon the occurrence and
during the continuance of any Event of Default, Kreos may upon written notice to
Guarantor cause any or all of the Pledged Investment Property to be transferred
of record into Kreos’s name. Guarantor will promptly give to Kreos copies of any
notices or other communications received by Guarantor with respect to Pledged
Investment Property registered in the name of Guarantor and Kreos will promptly
give to Guarantor copies of any notices and communications received by Kreos
with respect to Pledged Investment Property registered in the name of Kreos.

12. Right to Receive Distributions on Pledged Investment Property. Unless an
Event of Default shall have occurred and be continuing, Guarantor shall be
entitled, from time to time, to collect and receive for its own use all
dividends, interest and other payments and distributions made upon or with
respect to the Pledged Investment Property, except:

(i) stock dividends,

(ii) dividends payable in securities or other property,

(iii) dividends or distributions on dissolution, or on partial or total
liquidation, or in connection with a reduction of capital, capital surplus or
paid-in surplus, and

(iv) other securities issued with respect to or in lieu of, or upon conversion
of, the Pledged Investment Property (whether upon conversion of the convertible
securities included therein or through stock split, spin-off, split-off,
reclassification, merger, consolidation, sale of assets, combination of shares
or otherwise).

From time to time upon receiving a written request from Guarantor accompanied by
a certificate signed by the President or Chief Financial Officer on behalf of
Guarantor stating that no Event of Default has occurred and is continuing, Kreos
shall deliver to Guarantor suitable assignments and orders for the payment to
Guarantor or upon its order of all dividends and securities listed in
(i) through (iv) above to which Guarantor is entitled as aforesaid, upon or with
respect to any Pledged Investment Property which are registered in Kreos’s name.

13. Right to Vote Pledged Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing, Guarantor
shall have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to the Pledged Investment Property and to
exercise conversion rights with respect to the convertible securities included
therein.

 

10



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, Kreos shall
have the right to the extent permitted by law, and Guarantor shall take all such
action as may be reasonably necessary or appropriate to give effect to such
right, to vote and to give consents, ratifications and waivers and take any
other action with respect to all the Pledged Investment Property with the same
force and effect as if Kreos were the absolute and sole owner thereof.

14. General Authority. Guarantor hereby irrevocably appoints Kreos as
Guarantor’s true and lawful attorney, with full power of substitution, in the
name of Guarantor, Kreos or otherwise, for the sole use and benefit of Kreos,
but at Guarantor’s expense, to the extent permitted by law to exercise, at any
time and from time to time after any Event of Default has occurred and is
continuing (or otherwise to the extent Kreos reasonably determines in its
discretion that the exercise of such powers is necessary to protect Kreos’s
interests in such Collateral or its rights hereunder), all or any of the
following powers with respect to all or any of the Collateral (which power shall
be in addition and supplemental to any powers, rights and remedies of Kreos
described herein or otherwise available to Kreos under applicable law):

(i) to demand, sue for, collect, receive and give acquaintance for any and all
moneys due or to become due upon or by virtue thereof,

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Kreos in connection therewith,

(iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iv) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof or any related goods securing the Customer
Receivables, as fully and effectually as if Kreos were the absolute owner
thereof,

(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto,

(vi) to discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon,

(vii) to enforce, cancel or modify the Constituent Documents, but only to the
extent that Kreos in its sole discretion deems necessary or advisable to protect
or enforce its rights and remedies hereunder,

(viii) to redirect delivery of Guarantor’s mail to Kreos,

(ix) to demand, collect, sue for, recover, receive, compromise and adjust, and
make, execute and deliver receipts and releases for all amounts that may be or
may thereafter become due, owing or payable with respect to the Pledged
Investment Property, and

(x) to the extent permitted by law, including without limitation, state and
local rules, regulations and policies and Federal and state securities laws, to
execute any document or form, in the name of Guarantor, which may be necessary
or desirable in connection with any sale of the Pledged Investment Property by
Kreos, including without limitation Form 144 (or any successor form) promulgated
by the Securities and Exchange Commission; provided that Kreos shall give
Guarantor not less than ten (10) days’ prior written notice of the time and
place of any sale or other intended disposition of any of the Collateral.

Such appointment as attorney is irrevocable while this Agreement is in effect
and coupled with an interest.

 

11



--------------------------------------------------------------------------------

15. Events of Default. Guarantor shall be in default under this Agreement upon
the occurrence of any one or more of the following events (each such event is
herein being referred to as an “Event of Default”):

(a) default by Guarantor in the observance or performance of any of its monetary
Obligations under this Agreement,

(b) default by Guarantor in the observance or performance of any covenant or
agreement contained in Section 9(b), 9(c), 9(e), 9(f), 9(g), 9(h), 9(i), 9(j) or
9(k), or default by Guarantor in the observance or performance of any other
covenant or agreement contained in any of the Guaranty Documents (other than
those covered by Section 15(a)) and continuation thereof for a period of ten
(10) business days after the date Kreos gives Guarantor written notice thereof,

(c) breach by Guarantor of any representation or warranty herein contained or
any such representation or warranty shall prove to be false or misleading in any
material respect when made or deemed to be made,

(d) the filing of a petition by or against Guarantor for relief under any
Chapter of the United States Bankruptcy Code of 1978, as amended (which petition
if filed by a third party against Guarantor is not dismissed within thirty
(30) days of filing), or any other act of insolvency by Guarantor, or

(e) the occurrence of any “Event of Default” as defined in the Loan Agreement or
under the provisions of any other Loan Document.

16. Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, Kreos may take any of the following actions:

(a) Kreos may exercise all the rights and remedies of a secured party under the
UCC (whether or not the UCC is in effect in the jurisdiction where such rights
and remedies are exercised) and, in addition, Kreos may, without being required
to give any notice, except as herein provided or as may be required by mandatory
provisions of law, including provisions that require a secured party to act in a
commercially reasonable manner, (i) apply the cash, if any, then held by it as
Collateral hereunder, for the purposes and in the manner specified in
Section 18, and (ii) if there shall be no such cash or if such cash shall be
insufficient to pay all the Obligations in full, sell the Collateral, or any
part or component thereof, at one or more public or private sales for cash, upon
credit or for future delivery, and at such price or prices as Kreos may
reasonably deem satisfactory.

 

12



--------------------------------------------------------------------------------

(b) Kreos may require Guarantor to assemble all or any part of the Collateral
and make it available to Kreos at a place to be designated by Kreos which is
reasonably convenient. Any holder of an Obligation may be the purchaser of any
or all of the Collateral so sold at any public sale (and, if the Collateral is
of a type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, at any private sale)
and thereafter hold the same absolutely, free from any right or claim of
whatsoever kind. Upon any such sale, Kreos shall have the right to deliver,
assign and transfer to the purchaser thereof the Collateral so sold. Each
purchaser at any such sale shall hold the Collateral so sold absolutely, free
from any claim or right of whatsoever kind, including any equity or right of
redemption of Guarantor.

(c) Unless the Collateral to be sold is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, Kreos
shall give Guarantor at least ten (10) business days’ prior written notice of
its intention to make any such public or private sale. Guarantor agrees that
such notice constitutes “reasonable notification” within the meaning of the UCC.
Such notice in the case of a public sale shall state the time and place fixed
for such sale. Such notice in the case of a private sale or disposition shall
state the time after which any private sale or other intended disposition is to
be made.

(d) Any such public sale shall be held at such time or times within ordinary
business hours and at public or private place or places as Kreos may fix in the
notice of such sale. At any public or private sale, the Collateral may be sold
in one lot as an entirety or in separate parcels, as Kreos may reasonably
determine. Kreos shall not be obligated to make such sale pursuant to any such
notice. Kreos may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and placed fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned. In case of any sale of all or any part
of the Collateral on credit or for future delivery, the Collateral so sold may
be retained by Kreos until the selling price is paid by the purchaser thereof,
but Kreos shall not incur any liability in case of the failure of such purchaser
to take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice.

(e) Kreos, instead of exercising the power of sale herein conferred upon it, may
proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction.

(f) To enforce the provisions of this Agreement, Kreos is empowered to request
the appointment of a receiver from any court of competent jurisdiction. The
receiver shall have the power to dispose of the Collateral in any manner lawful
in the jurisdiction in which his appointment is confirmed, including the power
to conduct a public or private sale of the Collateral. Kreos may bid at any such
public or private sale.

 

13



--------------------------------------------------------------------------------

(g) GUARANTOR ACKNOWLEDGES THAT THE APPOINTMENT OF A RECEIVER IS INTEGRAL TO
KREOS’S REALIZATION OF THE VALUE OF THE COLLATERAL, THAT THERE IS NO ADEQUATE
REMEDY AT LAW FOR FAILURE BY GUARANTOR TO COMPLY WITH THE PROVISIONS OF THIS
SECTION AND THAT SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN DAMAGES,
AND THEREFORE AGREES THAT THE AGREEMENTS CONTAINED IN THIS SECTION MAY BE
SPECIFICALLY ENFORCED.

(h) All rights and remedies contained herein shall be separate and cumulative
and in addition to all other rights and remedies available to a secured party
under applicable law, and the exercise of one shall not in any way limit or
prejudice the exercise of any other such rights or remedies.

(i) If at any time when Kreos shall determine to exercise its right to sell all
or any part of the Pledged Investment Property pursuant to subsection (a)(ii) of
this Section 16, Guarantor recognizes that Kreos may be unable to effect a
public sale of the Pledged Investment Property by the reason of certain
prohibitions contained in the Securities Act, or other applicable state or
federal laws, and Kreos may therefore resort to one or more private arm’s-length
sales thereof to a restricted group of purchasers. Guarantor agrees that any
such private sales may be at prices and on other terms less favorable to the
seller than if sold at public sales and that such private arm’s-length sales
shall not by reason thereof be deemed not to have been made in a commercially
reasonable manner. Kreos shall sell all or any part of the Pledged Investment
Property at a price which it deems commercially reasonable under the
circumstances. Kreos shall be under no obligation to delay a sale of any of the
Pledged Investment Property for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act, or such other applicable laws, even if the issuer would agree to
do so. Subject to the foregoing, Kreos agrees that any sale of the Pledged
Investment Property shall be made in a commercially reasonable manner, and
Guarantor agrees to use commercially reasonable efforts to cause the issuer or
issuers of the Pledged Investment Property contemplated to be sold, to execute
and deliver, all at Guarantor’s expense, all such instruments and documents, and
to do or cause to be done all such other acts and things as may be necessary or,
advisable to exempt the Pledged Investment Property from registration under the
provisions of the Securities Act, and to make all amendments to such instruments
and documents which, in the opinion of Kreos, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto, and
other applicable law.

(j) The receipt by Kreos of the purchase money paid at any such sale made by it
shall be a sufficient discharge therefor to any purchaser (other than Kreos) of
the Collateral, or any portion thereof, sold as aforesaid; and no such purchaser
(or his or its representatives or assigns) (other than Kreos), after paying such
purchase money and receiving such receipt, shall be bound to see to the
application of such purchase money or any part thereof or in any manner
whatsoever be answerable for any loss, misapplication or nonapplication of any
such purchase money, or any part thereof, or be bound to inquire as to the
authorization, necessity, expediency or regularity of any such sale.

 

14



--------------------------------------------------------------------------------

17. Application of Collateral and Proceeds. The proceeds of any sale of, or
other realization upon, all or any part of the Collateral shall be applied in
the following order of priorities:

(a) first, to pay the reasonable expenses of such sale or other realization and
all reasonable expenses, liabilities and advances incurred or made by Kreos in
connection therewith, and any other unreimbursed expenses for which Kreos is to
be reimbursed pursuant to Section 18,

(b) second, to the payment of all amounts due under the Loan,

(c) third, to the payment of the remaining Obligations of Guarantor in such
order and manner as Kreos in its sole discretion, shall determine, and

(d) finally, unless applicable law otherwise provides, to pay to Guarantor, or
its successors or assigns, or as a court of competent jurisdiction may direct,
any surplus then remaining from such proceeds.

18. Expenses; Kreos’ Lien. Guarantor will forthwith upon demand pay to Kreos:

(a) the amount of any taxes which Kreos may at any time be required to pay by
reason of the Security Interests (including any applicable transfer taxes) or to
free any of the Collateral from any lien thereon arising by reason of such
taxes, and

(b) the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any person or entity not
regularly in its employ, which Kreos may reasonably incur in connection with
(i) the preparation, administration and enforcement of this Agreement, (ii) the
collection, sale or other disposition of any of the Collateral, (iii) the
exercise by Kreos of any of the powers, rights or remedies conferred upon it or
them hereunder, or (iv) any default on Guarantor’s part hereunder.

19. Indemnification. In any suit, proceeding or action brought by Kreos relating
to any Collateral for any sum owing with respect thereto or to enforce any
rights or claims with respect thereto, Guarantor will save, indemnify and keep
Kreos harmless from and against all expense (including reasonable attorneys’
fees and expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other person or entity obligated on the Collateral, arising out of a
breach by any obligor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from Guarantor, except in the case of Kreos to the
extent such expense, loss or damage is attributable to the gross negligence or
willful misconduct of Kreos as finally determined by a court of competent
jurisdiction. All such obligations of Guarantor shall be and remain enforceable
against, and only against, Guarantor and shall not be enforceable against Kreos.

20. Waivers; Non-Exclusive Remedies; Consent to Jurisdiction; Service of
Process. No failure on the part of Kreos to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or remedy
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise by Kreos of any right, power or remedy

 

15



--------------------------------------------------------------------------------

under this Agreement preclude any other right, power or remedy. The remedies in
this Agreement are cumulative and are not exclusive of any other remedies
provided by law. ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER GUARANTY DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK,
OR, AT KREOS’S SOLE OPTION, IN SUCH OTHER COURT IN WHICH KREOS SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. GUARANTOR, TO THE EXTENT THAT IT MAY LAWFULLY DO SO,
HEREBY CONSENTS TO THE JURISDICTION OF ALL SUCH COURTS, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF
GUARANTOR’S OBLIGATIONS ARISING HEREUNDER OR UNDER THE OTHER GUARANTY DOCUMENTS
OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE, INCLUDING THE INCONVENIENCE OF
SUCH FORUM, IN ANY OF SUCH COURTS. TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
GUARANTOR’S OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER GUARANTY DOCUMENTS TO
THE MAXIMUM EXTENT PERMITTED BY LAW.

21. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE OTHER GUARANTY DOCUMENTS OR
ANY OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH. NEITHER OF THE PARTIES,
NOR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION OR PROCEDURE
BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY OF THE OTHER GUARANTY
DOCUMENTS ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH OR THE DEALINGS OR
THE RELATIONSHIP BETWEEN THE PARTIES, OR EITHER OF THEM. NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION 22 HAVE BEEN FULLY DISCUSSED BY THE PARTIES, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION 22 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

16



--------------------------------------------------------------------------------

22. Changes in Writing. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally but only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

23. New York Law; Meaning of Terms. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SAID STATE, except (a) to the extent that
remedies provided by the laws of any state other than New York are governed by
the laws of said state, and (b) to the extent that Article 9 (including
Sections 9-406 and 9-408) in effect in the state in which an Account Debtor is
physically located shall govern all issues relating to the applicability,
effectiveness, interpretation and enforceability of any restrictions on
assignment of, or the granting of security interests with respect to, accounts
and general intangibles, applicable to such Account Debtor’s accounts and
general intangibles, whether pursuant to the agreements between the Account
Debtor and Guarantor relating thereto or statutes, rules and regulations
applicable to such Account Debtor’s accounts and general intangibles. Unless
otherwise defined herein, or unless the context otherwise requires, all terms
used herein which are defined in the UCC, as amended from time to time, have the
meanings therein stated.

24. Waiver of Marshaling. Guarantor and Kreos waive any right to require the
marshaling of any Collateral and acknowledge and agree that in exercising any
rights under or with respect to the Collateral, (i) Kreos is under no obligation
to marshal any Collateral; (ii) Kreos may, in its absolute discretion, realize
upon the Collateral in any order and in any manner it so elects; and (iii) Kreos
may, subject to Section 18, apply the proceeds of the Collateral to Guarantor’s
Obligations in any order and in any manner it so elects.

25. Separability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns; provided
that Guarantor may not assign its obligations hereunder or otherwise sell,
transfer, encumber or otherwise dispose of the Collateral except as expressly
permitted by the terms hereof.

27. Headings. The headings in this Agreement are for the purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

28. Counterparts. This Agreement may be executed by the parties in counterparts,
with the same effect as if they had signed the same document. Any such
counterpart may be executed and delivered by email, facsimile transmission or
other electronically recorded copy (including a .pdf file), all with the same
force and effect as if the same were a manually executed and delivered original
counterpart. Each counterpart shall be deemed to be an original, and it shall
not be necessary in making proof of the contents of this Agreement to produce or
account for more than one counterpart. Neither party shall raise the use of
electronic mail or a facsimile machine to deliver a signature or the fact that
any signature was transmitted or communicated

 

17



--------------------------------------------------------------------------------

through the use of electronic mail or a facsimile machine as a defense to the
formation of a contract and each party forever waives any such defense. All
counterparts shall be construed together and shall constitute one instrument,
and the signature page from any counterpart may be attached to another
counterpart to form a complete agreement.

29. Attorneys’ Fees and Costs of Collection. If at any time or times hereafter
Kreos employs counsel to pursue collection, to intervene, to sue for enforcement
of the terms of this Agreement or of any Loan Document, or to file a petition,
complaint, answer, motion or other pleading in any suit or proceeding relating
to this Agreement or any Loan Document, then in such event, to the fullest
extent permitted by applicable law, all of the reasonable attorneys’ fees
relating thereto shall be an additional liability of Guarantor to Kreos
hereunder, payable on demand.

30. Reinstatement. This Agreement and the Guaranty shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment, or
any part thereof, of the obligations which are covered by the Guaranty is
rescinded or must otherwise be restored or returned by Kreos upon the
insolvency, bankruptcy or reorganization of Borrower, any other guarantor or
otherwise, all as though such payment had not been made.

31. Condition of Borrower, etc. Guarantor agrees that Kreos will have no
obligation to investigate the financial condition or affairs of Borrower for the
benefit of Guarantor or to advise Guarantor of any fact respecting, or any
change in, the financial condition or affairs of Borrower which might come to
the knowledge of Kreos at any time, whether or not Kreos knows or believes or
has reason to know or believe that any such fact or change is unknown to
Guarantor or might (or does) materially increase the risk of Guarantor as
guarantor or might (or would) affect the willingness of Guarantor to continue as
guarantor with respect to the obligations of Borrower.

32. Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by telex, telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:

(a) if to Guarantor, to it at: 50 Milk Street, 16th Floor, Boston, MA 02109

(b) if to Kreos, to it at: 25-28 Old Burlington Street, London W1S 3AN, United
Kingdom

All notices and other communications given to either person hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
next business day if delivered by hand or overnight courier service or sent by
telex, telecopy, graphic scanning or other telegraphic communications equipment
of the sender, or on the date five (5) business days after dispatch by certified
or registered mail if mailed, postage and fees prepaid, in each case delivered,
sent or mailed (properly addressed) to such person as provided herein or at such
other address or telex, telecopy or other number as shall have been designated
by such person in a notice complying with the terms hereof; provided that if any
attempted delivery of notice in accordance with the provisions of this
Section 33 is refused or rejected, such notice shall be deemed received as of
the date of the attempted delivery of such notice. For purposes of this
Section 33, a “business day” is any weekday on which banks in London, England
and Boston, Massachusetts are permitted or required to be open.

 

18



--------------------------------------------------------------------------------

33. Rights Cumulative. All liabilities and obligations of Borrower to which this
Agreement applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of Kreos in exercising any right, power or privilege hereunder, and no
course of dealing between Guarantor and Kreos, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder on the part of Kreos preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights,
powers and remedies herein expressly provided unto Kreos are cumulative and not
exclusive of any rights, powers or remedies which Kreos would otherwise have.

34. Copies of Loan Documents. Guarantor acknowledges that executed or conformed
copies of the Loan Documents have been made available to its principal executive
officers and such officers are familiar with the contents thereof.

35. Interpretation. Whenever from the context it appears appropriate, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of words “include” or
“including” in this Agreement shall be by way of example rather than limitation
and shall be deemed to be followed by the words “without limitation.” Reference
to any agreement, document or instrument means such agreement, document or
instrument as amended, modified or supplemented from time to time in accordance
with the terms thereof. Unless otherwise indicated, reference in this Agreement
to an “Exhibit” or “Section” is to an Exhibit to or Section of this Agreement.
When used in this Agreement, words such as “herein,” “hereinafter,” “hereof,”
“hereto,” and “hereunder” shall refer to this Agreement as a whole, unless the
context clearly requires otherwise. The use of the words “or,” “either” and
“any” shall not be exclusive. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.

[balance of page intentionally left blank; signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed on
their behalf as of the day and year first above written by one of their officers
duly authorized thereunto.

 

ALBIREO PHARMA, INC. By:  

/s/ Ron Cooper

  Name:   Ron Cooper   Title:   President and CEO KREOS CAPITAL IV (UK) LIMITED
By:  

/s/ Maurizio Petitbon

  Name:   MAURIZIO PETITBON   Title:   DIRECTOR

[Signature page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

LIENS ON COLLATERAL

“Permitted Liens” are:

(a) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto, and for which Borrower
maintains adequate reserves on its books;

(b) Liens of carriers, warehousemen, suppliers, or other persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto, and for which Borrower
maintains adequate reserves on its book;

(c) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase; and

(e) Liens in favor of Kreos or an affiliate thereof.



--------------------------------------------------------------------------------

EXHIBIT B

LOCATIONS OF COLLATERAL

50 Milk Street, 16th Floor, Boston, Massachusetts 02109



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONTROL AGREEMENT

To be obtained from Depository Bank(s) in which Guarantor maintains Collection
Account(s)